DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-6, 9, and 11-15 in the reply filed on 20 December 2021 is acknowledged.  Claims 7, 8, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The examiner notes to applicant that claims 1, 5, and 6 are allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 04 November 2021 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 24 September 2020, has been considered.

Drawings
The drawings received on 24 September 2020 are accepted.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge head having a nozzle plate, a pressure chamber plate, and a communication plate disposed between the nozzle plate and the pressure chamber plate, the communication plate having a communication flow channel, where the communication plate has a first layer that defines a wall surface of the communication flow channel, a second layer stacked on a side of the first layer opposite to the wall surface, and a third layer stacked on a side of the second layer opposite to the first layer, and the thermal expansion coefficient of the second layer is smaller than the thermal expansion coefficient of the first layer and is smaller than the thermal expansion coefficient of the third layer.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-4 and 7-15 are allowed for being dependent upon claim 1. 
3. The primary reasons for allowance for claim 5 is that applicant’s claimed invention includes a liquid discharge head having a nozzle plate, a pressure chamber plate, and a communication plate disposed between the nozzle plate and the pressure 
4. The primary reasons for allowance for claim 6 is that applicant’s claimed invention includes a liquid discharge head having a nozzle plate, a pressure chamber plate, and a communication plate disposed between the nozzle plate and the pressure chamber plate, the communication plate having a communication flow channel, where the communication plate has a first layer that defines a wall surface of the communication flow channel, a second layer stacked on a side of the first layer opposite to the wall surface, and a third layer stacked on a side of the second layer opposite to the first layer, and the first layer is made of an oxide of tantalum, the second layer is made of an oxide of silicon, and the third layer is made of silicon.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Japanese Publication No. 2004-216707 to Takeshi discloses a liquid ejection head (Drawing 2b) having a communication plate (Drawing 2, element 10) and a 
United States Patent Application Publication No. 2014/0183284 to Nagatoya et al. disclose a liquid ejection head (Fig. 4b, element 1) having a communication plate (Fig. 4b, element 10) and a communication flow channel (Fig. 4b, element 15), where the communication plate has a first layer (Fig. 4b, element 210) and a second layer (Fig. 4b, element 10).  However, Nagatoya fails to disclose a third layer stacked on a side of the second layer opposite to the first layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	02/03/2022